Opinion issued April 14, 2015




                                  In The
                            Court of Appeals
                                 For The
                        First District of Texas

                            NO. 01-15-00201-CR
                            NO. 01-15-00202-CR
                            NO. 01-15-00203-CR
                            NO. 01-15-00204-CR
                            NO. 01-15-00205-CR

                                ____________

                        CODY CRYMES, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee


                 On Appeal from the 253rd District Court
                         Chambers County, Texas
        Trial Court Cause Nos. 17161, 17162, 17163, 17164 and 17165


                        MEMORANDUM OPINION
      Counsel for appellant, Cody Crymes, has filed a motion to dismiss these

appeals. See TEX. R. APP. P. 42.2(a). Crymes has signed the motion to dismiss.

We have not issued a decision in the appeals.

      Accordingly, we dismiss the appeals. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

      We direct the Clerk to issue the mandate within 10 days of the date of this

opinion. See TEX. R. APP. P. 18.1.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2